Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/5/2022.  Claims 1-20 are currently pending within this application.

Terminal Disclaimer
2.	The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10799189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
3.	The previous rejections of the claims on the grounds of non-statutory double patenting are withdrawn in response to the terminal disclaimer filed on 7/5/2022.

Claim Rejections – 35 USC § 112
4.	The previous rejections of claims 9 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to amended claims filed on 7/5/2022.

Response to Arguments
5.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new grounds of rejection necessitated by Applicant’s amendments to the previously presented claims.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4-8, 11, 14-18 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano] and Guehring (US PGPub 2011/0110572) [hereafter Guehring].

7.	As to claim 1, Steigauf discloses an imaging apparatus (imaging system shown in Figures 1 and 9) comprising an image data store (imaging order processing system or a remote imaging device server) to store image data acquired at a location (hospital/healthcare provider network) using the imaging apparatus (imaging system 104); at least one processor (imaging data processing 950 within the system architecture represented by electronic input system 124 and data processing server 152) to facilitate acquisition of the image data and to process the image data acquired at the location, the at least one processor to implement a trained learning network (machine learning analysis system 108 implementing trained image recognition model 240) to process the image data while at the location to identify a clinical finding in the image data, the identification of a clinical finding to trigger a notification at the imaging apparatus via an output to notify a healthcare practitioner regarding the clinical finding and prompt a responsive action with respect to a patient associated with the image data (Paragraphs 0019-0020, 0023, 0025-0027, 0033-0038, 0043, 0048-0052, 0062, 0071-0075, an imaging system includes an imaging device, such as a CT scanner, MRI or x-ray imager, that captures images of the body of a patient and stores the images on an imaging order processing system or another local or remote imaging device server, and also comprises an image processing system and algorithm that perform image extraction, conversion, and transformation operations on the images to obtain image data suitable for evaluation with a trained machine learning network that processes the image data in order to identify a medical condition present within the image data in order to generate a report/notification to a display within the imaging system to notify a medical professional of the medical condition and prompt a response/treatment for the patient associated with the image data).
	It is however noted that Steigauf fails to particularly disclose a mobile imaging apparatus comprising wheels, a source, a detector, and a housing.
	On the other hand, Nagano discloses a mobile imaging apparatus (medical cart shown in Figure 4) comprising wheels (front and rear wheels 42 and 43), a source (radiation generating apparatus 45), a detector (image capturing apparatus 1), and a housing (body 41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a mobile imaging apparatus comprising wheels, a source, a detector, and a housing as taught by Nagano with the imaging apparatus of Steigauf because the prior art are directed towards medical imaging devices that image patients with radiographic waves in order to diagnose symptoms of the patient and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling enhanced mobility for imaging patients located throughout the hospital/healthcare system instead of requiring all patients to be transported to a specific room for diagnostic imaging to take place.
	Additionally, it is noted that the combination of Steigauf and Nagano fails to particularly disclose processing image data according to an image quality measure based on an analysis of at least one of digital imaging and communications in medicine (DICOM) header information or other DICOM metadata.
	On the other hand, Guehring discloses processing image data according to an image quality measure based on an analysis of at least one of digital imaging and communications in medicine (DICOM) header information or other DICOM metadata (Paragraphs 0014-0017, 0020, 0026, 0029-0031, Claims 14 and 21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include processing image data according to an image quality measure based on an analysis of at least one of digital imaging and communications in medicine (DICOM) header information or other DICOM metadata as taught by Guehring with the imaging apparatus of Steigauf and Nagano because the prior art are directed towards medical imaging devices that image patients with radiographic waves in order to diagnose symptoms of the patient and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the quality of medical images acquired by the medical imaging apparatus. 

8.	As to claim 4, Guehring discloses the image quality measure included analysis of at least one of DICOM header information or other DICOM metadata to confirm at least one of protocol or anatomy in the image data (Paragraphs 0014-0015, 0026).
 
9.	As to claim 5, Steigauf discloses the imaging apparatus is a mobile x-ray imaging apparatus (Paragraphs 0019-0020).  

10.	As to claim 6, Steigauf discloses a display (workstation terminal 124 or display device 146), wherein the notification is output via a graphical user interface displayed via the display at the imaging apparatus (Paragraphs 0021-0022, 0025, 0037-0039, 0052-0053, 0066).

11.	As to claim 7, Steigauf discloses presentation of the notification corresponds to a criticality of the clinical finding (0037-0039, 0043).

12.	As to claim 8, Steigauf discloses the trained learning network includes a deep learning network trained on reference image data and associated findings and deployed to the imaging apparatus (Paragraphs 0033, 0036, 0049-0050, 0055).  

13.	As to claims 11 and 14-18, the combination of the Steigauf and Nagano referenced discloses all claimed subject matter as explained above with respect to the citations/explanations of claims 1 and 4-8.

14.	Claims 2, 9, 12, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano] and Guehring (US PGPub 2011/0110572) [hereafter Guehring], as applied to claims 1 and 11, and in further view of Collins (US Patent 7783094) [hereafter Collins].

15.	As to claim 2, it is noted that the combination of the Steigauf, Nagano, and Guehring references fails to particularly disclose an image quality checker to evaluate image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus.
	On the other hand, Collins discloses an imaging apparatus (CAD system shown in Figures 1-2) that includes an image data store (data warehouse 128) to store image data acquired using an imaging apparatus and an image quality checker (image processing module 208 including segmentation module 216) to evaluate the image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus (Col. 5, 22-57, Col. 6, 4-14, 49-65, Col. 8, 42-48, Col. 9, 20-66, Col. 10, 8-11, 25-30, Col. 16, 58-67, Col. 17, 1-50, an imaging system includes an imager that acquires medical ultrasound, x-ray, CT, MRI images, where the images are stored and provided to an image processing module where a plurality of segmentation operations are performed by a segmentation module in order to produce a plurality of segmentation images of the stored images, where all of the segmented images are automatically compared to a pre-established criteria/quality measure within the software system 130 in order to subject the highest quality segmentation images for further processing operations with the best quality image being highlighted), 
	and a trained learning network (AI rule mapping 222 and assessment module 224) to, when the evaluation satisfies the image quality measure, process the image data (Col. 12, 28-47, Col. 17, 51-62, the images meeting the pre-established criteria are passed onto the AI rule mapping and assessment modules in order for the data within the images to be processed for finding clinical conditions).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an image quality checker to evaluate image data from the image data store in comparison to an image quality measure using an artificial intelligence model operating on the imaging apparatus as taught by Collins with the imaging apparatus of Steigauf and Nagano and Guehring because the cited prior art are directed towards imaging apparatuses that capture image data and identify clinical findings present within the captured image data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the ability of the imaging apparatus to accurately detect medical conditions present within the captured image data by enhancing the image quality of the image data through performing multiple segmentation operations to generate image data that better identifies boundaries of problematic medical conditions.

16.	As to claim 9, Collins discloses a pre-processor (pattern recognition and feature extraction modules 218-220) to prepare the image data for processing by the trained learning network (decision module 210) after evaluation according to the image quality measure (Col. 10, 25-56, Col. 11, 3-6, 19-37, 57-60, Col. 12, 33-40, Col. 17, 42-62).

17.	As to claims 12 and 19, the combination of the Steigauf, Nagano, Guehring and Collins references discloses all claimed subject matter as explained above with respect to the citations/explanations of claims 2 and 9.

18.	Claims 10 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Steigauf (US PGPub 2016/0350919) [hereafter Steigauf] in view of Nagano (US PGPub 2017/0215832) [hereafter Nagano] and Guehring (US PGPub 2011/0110572) [hereafter Guehring], as applied to claims 1 and 11, and in further view of Jabri (US PGPub 2008/0025583) [hereafter Jabri].

19.	As to claims 10 and 20, it is noted that the combination of the Steigauf and Nagano and Guehring fails to particularly disclose an image enhancer to process the image data to enhance the clinical finding in a displayed image resulting from the image data.
	On the other hand, Jabri discloses an image enhancer (processor running image enhancement algorithms) to process the image data to enhance the clinical finding in a displayed image resulting from the image data (Paragraphs 0021-0022, 0026-0027, 0030-0031).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an image enhancer to process the image data to enhance the clinical finding in a displayed image resulting from the image data as taught by Jabri with the imaging apparatus taught by the combination of Steigauf and Nagano and Guehring because the cited prior art are directed towards imaging apparatuses that capture image data and identify clinical findings present within the captured image data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enhancing a display of processed image data based on an identified medical condition in order to make the identified condition more apparent to the medical expert reviewing the medical image data.

Claims
20.	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664